Order and judgment (one paper), Supreme Court, New York County (David Saxe, J.), entered October 24, 1995, which, inter alia, granted petitioner’s motion *377to confirm an arbitration award valuing petitioner’s interest in respondent partnership, and denied respondents’ cross motion to vacate the award on the ground of arbitrator misconduct, unanimously affirmed, without costs.
The excerpts of the arbitration hearing offered by petitioner and the parties’ memoranda of law submitted to the arbitrators show that the arbitrators were fully apprised of respondents’ claim that the parties had orally agreed upon the value of petitioner’s interest in the partnership and that respondents had paid money to petitioner pursuant to such settlement. Nothing in the record supports respondents’ claim that the arbitrators precluded any pertinent evidence on the issue other than letters reflecting only settlement negotiations, an evidentiary ruling that, if error at all, hardly "rose to a level so prejudicial as to constitute misconduct sufficient to justify judicial interference” (Matter of New York State Inspection, Sec. & Law Enforcement Empls. Dist. Council 82 [Coughlin], 183 AD2d 1034, 1036). We have considered respondents’ remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach and Williams, JJ.